Title: To James Madison from Daniel Carroll Brent, 4 November 1807
From: Brent, Daniel Carroll
To: Madison, James



Sir,
Nov: 4th. 1807.

As I find by retaining the Office of Marshal of the Dist. of Columbia, that I must necessarily be almost entirely absent from my family; (one half of whom are young daughters) for the fees are not sufficient to enable me to keep them here, I feel it incumbent on me not only from interest, but the sacred duties I owe to them to resign the Office.  I must therefore request you to state to the President my intention of leaving it after the first day of January next.  With his permission I fix upon this period.  It will give him time to select the character he will think proper to fill the Office.  It will also interfere with the business of the Court, as little as any other period I can now name, and will give me time to close the business now on hand to the Court that will meet in this City on the 4th. Monday of next month.  At the period of my going out the Court will be in session & will adjourn for a few days which will enable the President to make his nomination without any, or but very little delay to the business.  Among those to whom the President may turn his thoughts as proper to fill the appointment, I will venture to call his attention to Robt. Moss of Alexandria.  This gentleman has served several years in the Virga. Assembly, from Fairfax, is popular & respected in that County & Alexana.  He is not so much known here.  He has for nearly two years acted as my principal Deputy, in Alexandria, and conducted himself very much to the satisfaction of the Town.  He is known to Mr. Burwell to whom I am at liberty to refer.  Mr. Moss has respectable connections, has always been a decided firm Republican, & is a friend to the administration.
When you signify my intention to the President, I pray you to assure him of my high respect and esteem for him; & to return him my grateful thanks for the favors he has confer’d on me.  You will sir accept assurances of my great respect for yourself  I am Sir, Yr. Obt. Servt.

Daniel C. Brent

